        Case 3:21-cv-00340-BAJ-RLB        Document 14     06/11/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 BRADY SMITH                                                          CIVIL ACTION

 VERSUS

 LOUISIANA STATE UNIVERSITY                                  NO. 21-00340-BAJ-RLB
 AGRICULTURAL AND
 MECHANICAL COLLEGE, ET AL.

                                RULING AND ORDER

       Before the Court is Plaintiff’s Motion For Temporary Restraining Order

And Preliminary Injunction And Incorporated Memorandum (Doc. 5).

Plaintiff is a current Louisiana State University (“LSU”) student, and seeks an

injunction to prevent Defendants from convening a disciplinary hearing on Friday,

June 11, 2021, at 1:30 P.M., which may ultimately result in Plaintiff’s expulsion.

(Id. at p. 10; ¶¶ 5, 24). Plaintiff alleges that the hearing is being conducted in

violation of his constitutional right to due process, and further asserts that if the

hearing goes forward, “without [] Plaintiff having the assistance of counsel, including

the opportunity to respond, explain and defend; the opportunity to confront

witnesses; and the opportunity to hear, respond to, and question and cross-examine

witnesses, including his accuser, there will be a resultant immediate and irreparable

harm to the Plaintiff.” (Id. at ¶ 33).

       Federal Rule of Civil Procedure (“Rule”) 65 provides:

       The court may issue a temporary restraining order without written or
       oral notice to the adverse party or its attorney only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
        Case 3:21-cv-00340-BAJ-RLB       Document 14     06/11/21 Page 2 of 3




      immediate and irreparable injury, loss, or damage will result to the
      movant before the adverse party can be heard in opposition; and

      (B) the movant's attorney certifies in writing any efforts made to give
      notice and the reasons why it should not be required.

Fed. R. Civ. P. 65 (emphasis added).

      Here, Plaintiff has failed to comply with Rule 65(a) because he did not file

either an Affidavit or a Verified Complaint to support the facts that he contends will

result in immediate and irreparable injury. Plaintiff’s failure to adhere to Rule 65’s

procedural requirements, standing alone, is sufficient basis to deny his request for a

TRO. See Stevenson v. Benjamin, No. 19-cv-637 (M.D. La. February 17, 2021);

Hampton v. First Guaranty Mortgage Corp., No. 16-cv-632, 2016 WL 5796886, at *1

(M.D. La. Sept. 30, 2016); Spears v. Scales, No. 15-11-SDD-RLB, 2016 WL 3774069,

at *1 (M.D. La. July 13, 2016); Bonds v. McCain, No. 1:20-CV-00293,

2021 WL 1238849, at *2 (W.D. La. Mar. 17, 2021), report and recommendation

adopted, No. 1:20-CV-00293-P, 2021 WL 1238972 (W.D. La. Apr. 1, 2021).

      More fundamentally, even if Plaintiff had complied with Rule 65(a)’s

procedural requirements, Plaintiff has failed at present to clearly establish that

immediate and irreparable injury will result if the Court does not prevent LSU from

convening the disciplinary hearing. Indeed, Plaintiff’s Motion assumes a negative

outcome at the hearing, but there is at least a possibility that a positive outcome will

result. This inherent uncertainty defeats Plaintiff’s claim of immediate and

irreparable harm, as required by Rule 65.

      Accordingly,

      IT IS ORDERED that Plaintiff’s request for a temporary restraining order is

                                           2
        Case 3:21-cv-00340-BAJ-RLB      Document 14    06/11/21 Page 3 of 3




DENIED.

      IT IS FURTHER ORDERED that Defendants shall file their response, if any,

to Plaintiff’s request for a preliminary injunction within the time limits imposed by

Local Civil Rule 7.

      IT IS FURTHER ORDERED that a telephone status conference is set in this

matter on Tuesday, June 15, 2021, at 2:00 P.M. Counsel will receive information

pertaining to the conference call on the morning of the scheduled conference.



                                Baton Rouge, Louisiana, this 11th day of June, 2021



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIAN




                                         3
